Citation Nr: 1208912	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

3. Entitlement to a compensable rating for service-connected residuals of hernia repair with right ilio-inguinal neuropathy.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, and if so, whether service connection is warranted.

5. Entitlement to service connection for arthritis.

6. Entitlement to service connection for residuals of head trauma.

7. Entitlement to service connection for sciatica.

REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence consisting of information from an internet physician regarding damage to the ilio-inguinal nerve.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The Board observes that the Veteran had also appealed the denial of service connection for an acquired psychiatric disorder.  However, in a Decision Review Officer decision issued in July 2011, service connection was granted for major depressive disorder with panic disorder.  As this decision was a full grant of the benefit sought on appeal, the Board no longer has jurisdiction over this issue. 

The issues of entitlement to service connection for a low back disorder, residuals of head injury, arthritis, and sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 2, 2011, prior to promulgation of a decision by the Board, the Veteran requested to withdraw his appeal of the increased rating claims for service-connected bilateral hearing loss and tinnitus.

2.  Service-connected status residuals of hernia repair are manifested by residual pain, pins and needles, burning, and discomfort when lifting and during sexual intercourse.

3.  Evidence added to the record since the prior final denial in January 2001 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issues of entitlement to ratings in excess of 10 percent for service-connected bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2011).
2.  The criteria for an initial rating of 10 percent, but no greater, for service-connected residuals of hernia repair have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338-8530 (2011).

3.  The January 2001 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran testified on November 2, 2011 that he was withdrawing his appeal of the ratings assigned for service-connected bilateral hearing loss and tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.

II. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claim seeking service connection for a lumbar spine disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  
The VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court of Appeals for Veterans Claims (Court), in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2008, prior to the initial unfavorable AOJ decision issued in June 2002.  An additional letter was sent in June 2010.

The Board observes that the March 2008 letter advised the Veteran that he needed to show that his service-connected disability had gotten worse and of his and VA's obligations in providing evidence for consideration.  The letter also informed him of how to substantiate disability ratings and effective dates generally.  Therefore, the Board finds that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of his increased rating claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records and the reports of November 2006 and November 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the same examiner performed each examination.  He documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, he provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that the examination report does not indicate that the examiner reviewed the claims file either time.  However, this factor alone does not render the examinations inadequate.  In an increased rating claim, the current findings are most relevant to an equitable outcome.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with the medical history outlined in the claims file, the Board does not find the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Residuals of Hernia Repair

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected hernia disability.

Under Diagnostic Code 7338, a small, reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative but remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The Veteran contends that he suffers residual pain, pins and needles, burning, and discomfort when lifting and during sexual intercourse.  These symptoms were documented in VA urology treatment records and by the VA examiner in both November 2006 and November 2008.  The November 2006 examination report also indicates the Veteran's surgical scar was well-healed and that there was no direct or indirect hernia present.  

Based on these facts, the Board finds that a compensable rating is not warranted for the service-connected hernia itself because no hernia is present at this time.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  However, affording the reasonable doubt to the Veteran, the Board assigns a separate rating for the Veteran's neurological impairment that is a result of the hernia surgery and a part of the Veteran's residuals of hernia repair.  
Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note. 

Impairment of the ilio-inguinal nerve is rated pursuant to Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 (neuralgia).  A noncompensable rating is assigned for mild or moderate paralysis of the ilio-inguinal nerve, and a 10 percent rating is assigned for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  The Veteran's right ilio-inguinal neuropathy has not been reported to result in paralysis of the nerve and neuralgia is to be rated as, at most, equal to moderate incomplete paralysis, which would result in a noncompensable rating.  However, the Board finds that the documented reports of regular nerve pain and the pain's interference with his quality of life warrant the assignment of the maximum 10 percent rating under Diagnostic Code 8530.  Accordingly, a separate 10 percent rating is assigned for right ilio-inguinal neuropathy, a residual of the service-connected hernia repair.  

The Board has also considered whether a separate rating is warranted for the scar associated with the Veteran's surgery.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the surgical scar is described as well-healed, unremarkable and totally without pain or tenderness.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected residuals of hernia repair so as to warrant further consideration of alternate rating codes.   


Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of hernia repair present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, but the record establishes that he is in receipt of SSA disability benefits and has not worked since April 2006.  However, the record does not suggest that the Veteran's lack of employment is a result of his service-connected residuals of hernia repair.  SSA benefits are based entirely in his psychiatric disabilities.  Therefore, the Board determines that further consideration of a TDIU rating is not warranted.  

IV. New and Material Evidence

The Veteran has reported a history of low back pain since a small plane crash in 1978, which was aggravated by in-service duties, as well as low back pain since 1992 during service.  Thus, he contends that service connection is warranted for a low back disorder. 

In a January 2001 rating decision, the RO found that the Veteran's low back pain pre-existed his active duty service and was not show to have been aggravated by his military service.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.

The Veteran did not file a timely notice of disagreement with this decision.  Thus, the January 2001 decision became final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the final December 1975 decision, the Veteran has submitted additional VA treatment records and personal statements.  The Board's review of this evidence reveals that new and material evidence has been submitted to reopen the claim.  Specifically, the VA medical center records include an MRI from February 2005 showing the presence of mild degeneration and central disc protrusions at L4-L5 and L5-S1.  A May 2011 VA treatment record reports lumbar spine degenerative joint disease and dumber intervertebral disc displacement.  The Board observes that a September 1995 service treatment records shows that degenerative disc disease was suspected, but no diagnosis of such a disorder was confirmed.  However, the Board determines that the post-service evidence reflecting degenerative disc disease of the lumbar spine addresses the question of aggravation as it reflects another step in progression of the disorder that was first identified as low back pain and then was considered to possibly be progressing to degenerative disc disease in service.  

Therefore, the Board concludes that the VA treatment records are new in that they are neither cumulative nor redundant of the evidence of record in January 2001 and are material in that they raise a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the original claim, that is, competent evidence of aggravation of the preexisting disorder.  Moreover, the Board observes that the new treatment evidence supplies a diagnosis of a disability that may be service-connected while the treatment evidence in January 2001 only reported low back pain, which is generally not considered a diagnosed disability for service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Accordingly, the Board determines that the evidence submitted with respect to the Veteran's low back claim is neither cumulative nor redundant of the evidence of record in January 2001 and raises a reasonable possibility of substantiating the claim.  Therefore, the claim to reopen the previously denied claim seeking service connection for a low back disorder is granted.


ORDER

The appeal of the claims of entitlement to ratings in excess of 10 percent for service-connected bilateral hearing loss and tinnitus are is dismissed.

A rating of 10 percent, but no greater, for service-connected residuals of hernia repair with right ilio-inguinal neuropathy is granted, subject to the laws governing the payment of monetary benefits

New and material evidence having been received, the claim to reopen the previously denied claim seeking service connection for a low back disorder is granted.


REMAND

Reasons for remand: to allow for RO consideration of the merits of a reopened claim; to schedule VA examinations of the Veteran's low back, head trauma, and arthritis; and to adjudicate intertwined claims.  

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for low back pain; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of any current low back disorder, to include whether the disorder clearly and unmistakably pre-existed the Veteran's military service and, if so, whether it was not aggravated by service.  
As for the Veteran's claim for service connection for residuals of head trauma, the Veteran was afforded a VA examination in August 2008 at which the examiner stated that she performed the traumatic brain injury protocol and found no evidence of long-term residuals of head trauma.  The Board also notes a March 2008 head CT that yielded normal results.  However, at his November 2011 hearing, the Veteran testified that since the in-service head injury, he has experienced the sensation of smelling odd or imagined odors.  It is not apparent that such sensory dysfunction was contemplated by the August 2008 VA examiner as a possible residual of the head injury.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, e.g., perceived changes in sense of smell.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board determines that another VA examination should be performed in which the Veteran is specifically evaluated for changes in sensory perception that may be related to his in-service head injury. 

With respect to the Veteran's claimed arthritis, he contends that he developed arthritis as a result of duties performed during service loading and unloading cargo, as well as the physical training requirements.  The treatment evidence of record contains several notations related to osteoarthritis of the right hip.  Additionally, VA mental health treatment records identify arthritis of both ankles, both knees, and right hip as part of the Veteran's subjectively reported medical history.  In January 2007, the Veteran reported polyarthralgia of all joints and was evaluated for rheumatoid arthritis.  The physician found no inflammation and suspected that the pain was related to some osteoarthritis, but no formal diagnosis was made or specific joints identified.  

The Veteran is competent to describe the duties or events in service that he believes led to his arthritis, and the record shows at least one joint in which arthritis is established.  Therefore, the Board determines that a VA orthopedic examination should be scheduled to assess the existence and etiology of the Veteran's arthritis. 

Finally, with respect to the claim for service connection for sciatica, the Board notes that the February 2011 VA treatment record refers to lumbar radiculopathy, thereby associating the Veteran's claimed lower extremity neurological symptoms with his claimed low back disorder.  As a result, the outcome of the service connection claim for sciatica is, in part, dependent on the outcome of the claim for service connection for a lumbar spine disorder.  Therefore, these claims are "inextricably intertwined."  All such issues certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to service connection for sciatica must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to ascertain the existence and etiology of his lumbar spine disorder and any related neurological symptoms.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Was the Veteran's current low back disorder present prior to his September 1980 enlistment? Please state on what evidence you base your conclusion, e.g., medical reports, the Veteran's history, etc.

b. If the Veteran's current low back disorder present prior to his September 1980 enlistment, did it increase in severity beyond normal progression during service? 

c. If the answer to either of the above questions is negative, is it at least as likely as not that the Veteran's currently diagnosed lumbar spine disorder existed during service or is causally or etiologically a result of his military service?  

d. Provide a diagnosis for any neurological symptoms present and opine as to whether it is at least as likely as not that the disorder is a result of a service-connected disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

2. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of his claimed arthritis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify which joints are affected by arthritis. 

b. Opine as to whether it is at least as likely as not that any diagnosed arthritis is causally or etiologically a result of the Veteran's reported duties and physical activity in service or other disease, incident, or injury in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed residuals of head trauma.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Determine whether the Veteran experiences any changes or deficiencies of sensation, including his sense of smell currently? 

b. If the answer to a) is positive, or if any other symptoms possibly related to head trauma are identified, is it at least as likely as not that any such deficiencies or symptoms are related to the documented in-service head trauma?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


